ALLREAD, J.
Elizabeth Ott, Admrx. filed her suit in the Franklin Common Pleas seeking to hold Armour & Co. for alleged negligence arising from an explosion of natural gas whereby Frederick Ott was killed. The case was submitted on demurrer to the petition, the demurrer being sustained and final judgment rendered. Ott, the administratrix, seeks a reversal of that judgment.
The facts are that the company had for many years in the course of its business dumped salt water onto the street, which seeping underground so corroded the gas mains that they leaked thereby causing gas to escape into the building where Ott worked which exploded, causing Ott’s death. The company contends that the petition is defective because it fails to show any duty upon it owed to Ott which it had failed to perform and that the alleged facts of negligence if they were such, were not the proximate cause of Ott’s death. The Court of Appeals held:
1. No doubt, actionable negligence must he founded upon some legal duty, so that it is necessary to inquire as to the rights of the decedent and as to the duty of the company under the circumstances set forth.
2. It is true that the emptying of salt water onto the streets would not of itself -be unlawful or constitute a violation of the company’s duty towards Ott.
3. What is entirely lawful under one set of circumstances, may not he under another and one is not only required to observe the statutory provision but must go further and fulfill the obligations of reasonable care under the common law. 76 OS. 104.
4. The knowledge charged against the Company that it knew of the gas main implied a knowledge of the damages of leaking gas and therefore it was under a duty to use ordinary care to prevent corrosion of- the pipes and prevent injury to anyone not a trespasser or otherwise acting lawfully.
5. The petition is sufficient for the duty arises as a necessary inference from the facts plead. 113 OS. 591.
6. We are also of the opinion that the petition is sufficient to show that the negligence of the company was the proximate cause of the injuries to and death of decedent unless other facts rebut this averment.
(Allread, Ferneding, JJ., and Williams, J., concur.)